DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because all portions of the drawings in section and made of an insulative material must be crosshatched accordingly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2,6,7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2333909 (hereinafter GB). Regarding claim 1, GB discloses in fig. 2, a novel  cable connector comprising: a main body 19 provided with an installation cavity and a receiving slot, both sides of the receiving slot extending longitudinally to form a left wing 12 and a right wing 12; a clamp 17 arranged in the receiving slot, the receiving slot forming a passage for accommodating a cable 4; a conductor assembly 11 arranged on the installation cavity of the main body and comprising a sharp lower end which protrudes from a top surface of the receiving slot and located in the passage; and a controller 21, the clamp 17 being located between the controller and the main body, the controller 21 cooperating with the left wing and the right wing under an external force to directly apply a force to the clamp 17 to drive the clamp to move towards the top surface of the receiving slot, so that the cable 4 located in the passage is pierced by a conductor assembly lower end to form an electrical connection with the conductor assembly.  
Regarding claim 2, the controller cooperates with the left wing and the right wing through a threaded structure to apply a force to the clamp to drive the clamp to move towards the top surface of the receiving slot.  
Regarding claim 6, the receiving slot is provided with a limit step, and the clamp is provided with a convex part that cooperates with the limit step (see fig 2).  
Regarding claim 7, the clamp 17 is provided with a through groove, a side wall of the groove being provided with protruding ribs (see figs. 2,5).  
Regarding claim 9, the left wing and the right wing each is provided with a mating part that keeps the clamp stable when the clamp is moving, and the clamp is provided with a sliding part that matches the mating part.  
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang 8,101,874. Regarding claim 1, Yang discloses a novel  cable connector comprising: a main body 1 provided with an installation cavity and a receiving slot, both sides of the receiving slot extending longitudinally to form a left wing and a right wing (see fig. 4); a clamp 4a,4b arranged in the receiving slot, the receiving slot forming a passage for accommodating a cable 6; a conductor assembly 16 arranged on the installation cavity of the main body and comprising a sharp lower end which protrudes from a top surface of the receiving slot and located in the passage; and a controller 5, the clamp  being located between the controller and the main body, the controller 5 cooperating with the left wing and the right wing under an external force to directly apply a force to the clamp to drive the clamp to move towards the top surface of the receiving slot, so that the cable  located in the passage is pierced by a conductor assembly lower end to form an electrical connection with the conductor assembly.  
Regarding claim 2, the controller cooperates with the left wing and the right wing through a threaded structure to apply a force to the clamp to drive the clamp to move towards the top surface of the receiving slot.  
Regarding claim 3, a left side and a right side of the main body each is provided with a guide part (see annotated fig. 5) for guiding the cable into the passage, the guide part extending along a direction of the receiving slot and protruding from an outer periphery of the main body.  
Regarding 4, wherein guide openings are formed by opposite ends of the clamp and corresponding guide parts of the main body for insertion of the cable into the passage.  
Regarding 5, the controller is provided with a driving face, the driving face applying a force to the opposite ends of the clamp to drive the clamp to move towards the top surface of the receiving slot.  
Allowable Subject Matter
Claims 8-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 8, patentability resides, at least in part, in an upper edge side of the groove is provided with a limit block that engages with the main body, and the main body is correspondingly provided with guide grooves cooperating with the limit block and at least arranged at two sides of the groove; wherein a lower edge side of the groove is provided with a longitudinally extending elastic side arm having a hook, the elastic side arm is adapted to open space formed by the left wing and the right wing along a circumferential direction, and the controller is provided with a step part engaging with the hook to limit detachment of the clamp, in combination with the other limitations of the base claim; regarding claim 12, patentability resides, at least in part, in the conductor assembly further comprises an upper-end portion, through which the conductor assembly is electrically connected to an external wire; wherein the conductor assembly comprises a vertical support member and an elastic member bent and arranged at one side of the vertical support member; a top portion of the vertical support member is configured as a clamping head, and a bottom portion of the vertical support member is the sharp lower end having at least two sharpened heads, which are integrally formed on the vertical support member and arranged alternately back and forth along a length direction of the cable, and at least partially vertically extends into the passage, in combination with the other limitations of the base claim; regarding claim 13, patentability resides, at least in part, in a sealing structure, the sealing structure comprising a removable cover provided on a main body upper casing and a spacer arranged in the installation cavity and seated between the receiving slot and the installation cavity; wherein the main body upper casing and the spacer are correspondingly assembled on the main body to form a closed space inside the main body adapted to the conductor assembly, in combination with the other limitations of the base claim.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of reference discloses similar connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833